DETAILED ACTION
This action is in response to amendments filed 1/4/2022. Claims 1-25 are pending with claims 1, 2, 13, 20, 21 and 25 having been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 13 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New ground(s) of rejection is made in view of Stamos et al (US 8,572757) in view of Shimoe et al (US 2011/0231900).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stamos et al (US 8,572757) in view of Shimoe et al (US 2011/0231900).
With respect to claim 1 Stamos teaches a computer-implemented method, comprising: 
identifying a creation of a container within a system (see Stamos column 7 lines 49-50 i.e. in an initial state 401 it is determined that a password needs to be generated for a new .zip file); 
selecting a security policy for the container, based on one or more attributes of a user that requested the creation of the container (see Stamos column 7 lines 1-5 i.e. The personal key 305 is derived from the user's username and password information, to ensure that the same personal key can be generated on any other machine 104-1, 104-2 on which the user subsequently installs the SCM client 151. The personal key 305 is preferably a symmetric key); 
identifying a key label for the security policy for the container (see Stamos column 7 lines 52-57 i.e. In state 403, the relevant password key ID is then retrieved. This will be the user's personal key ID (retrieved locally) in the case of a private file that is not being shared, or in the case of a file that is being shared, a shared key ID retrieved from a server. This password key ID is then used to lookup a key value in state 404); 
cross-referencing the key label at a key repository to obtain a data encryption key (see Stamos column 7 lines 52-57 i.e. This password key ID is then used to lookup a key value in state 404); and 
encrypting the container, utilizing the data encryption key (see Stamos column 7 line 66 – column 8 line 1 i.e. The generated password is then preferably encoded in state 406 using base 64 encoding, to obtain printable alphanumeric characters. That then becomes the password for the file; column 2 lines 47-50 i.e. The file is then secured by storing the contents using a .zip archive or other file format protected with password-based file content encryption).
Stamos does not teach the security policy including an indication of a level of security to implement for the container.
Shimoe teaches the security policy including an indication of a level of security to implement for the container (see Shimoe paragraph 0058-0059 i.e. policy generating unit 612 generates an access control policy on the basis of the security policies A to F illustrated in FIG. 6A and FIG. 6B…Next, an access-control-policy management table will be described. FIG. 7 illustrates an access-control-policy management table. As illustrated, the access-control-policy management table includes the following items: access-control-policy identifier, data name, data type or disclosure range, user ID of data owner (data owner UID), accessible hours, accessible address range, required authentication level, user age requirement, authorized organization range, authorized role, and authorized job title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimoe in view of Shimoe to include in the security policy the following items: access-control-policy identifier, data name, data type or disclosure range, user ID of data owner (data owner UID), accessible hours, accessible address range, required authentication level, user age requirement, authorized organization range, authorized role, and authorized job title as a way to help make a complex determination of whether access is permitted on the basis of a plurality of conditions such as a data (object) attribute, information about a specified authentication method, and an operational rule (see Shimoe paragraphs 0003-0005). Therefore one would have been motivated to have the security policy for the container is also selected based on one or more attributes of a user that requested the creation of the container and indication of security level to implement for the container.

With respect to claim 2 Stamos teaches the computer-implemented method of claim 1 but does not disclose wherein the security policy for the container is selected based on attributes of the environment associated with the container. 
Shimoe teaches wherein the security policy for the container is selected based on attributes of the environment associated with the container (see Shimoe paragraph 0058-0059 i.e. policy generating unit 612 generates an access control policy on the basis of the security policies A to F illustrated in FIG. 6A and FIG. 6B…Next, an access-control-policy management table will be described. FIG. 7 illustrates an access-control-policy management table. As illustrated, the access-control-policy management table includes the following items: access-control-policy identifier, data name, data type or disclosure range, user ID of data owner (data owner UID), accessible hours, accessible address range, required authentication level, user age requirement, authorized organization range, authorized role, and authorized job title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stamos in view of Shimoe to select the security policy based on the following items: access-control-policy identifier, data name, data type or disclosure range, user ID of data owner (data owner UID), accessible hours, accessible address range, required authentication level, user age requirement, authorized organization range, authorized role, and authorized job title as a way to help make a complex determination of whether access is permitted on the basis of a plurality of conditions such as a data (object) attribute, information about a specified authentication method, and an operational rule (see Shimoe paragraphs 0003-0005). Therefore one would have been motivated to have the security policy for the container is also selected based on one or more attributes of a user that requested the creation of the container.

With respect to claim 6 Stamos teaches the computer-implemented method of claim 1, but does not disclose wherein the security policy is selected only if the user associated with the creation of the container has a predetermined security authorization level.
Shimoe teaches the computer-implemented method of claim 1, wherein the security policy is selected only if the user associated with the creation of the container has a predetermined security authorization level (see Shimoe paragraph 0058-0059 i.e. policy generating unit 612 generates an access control policy on the basis of the security policies A to F illustrated in FIG. 6A and FIG. 6B…Next, an access-control-policy management table will be described. FIG. 7 illustrates an access-control-policy management table. As illustrated, the access-control-policy management table includes the following items: access-control-policy identifier, data name, data type or disclosure range, user ID of data owner (data owner UID), accessible hours, accessible address range, required authentication level, user age requirement, authorized organization range, authorized role, and authorized job title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimoe in view of Shimoe to include in the security policy the following items: access-control-policy identifier, data name, data type or disclosure range, user ID of data owner (data owner UID), accessible hours, accessible address range, required authentication level, user age requirement, authorized organization range, authorized role, and authorized job title as a way to help make a complex determination of whether access is permitted on the basis of a plurality of conditions such as a data (object) attribute, information about a specified authentication method, and an operational rule (see Shimoe paragraphs 0003-0005). Therefore one would have been motivated to have the security policy for the container is also selected based the environment associated with the container.

With respect to claim 7 Stamos teaches the computer-implemented method of claim 1, wherein the security policy is associated with a predetermined type of encryption to be implemented for the container (see Stamos column 7 lines 1-5 i.e. The personal key 305 is derived from the user's username and password information, to ensure that the same personal key can be generated on any other machine 104-1, 104-2 on which the user subsequently installs the SCM client 151. The personal key 305 is preferably a symmetric key).

With respect to claim 8 Stamos teaches the computer-implemented method of claim 1, wherein the security policy includes a key label that is associated with a unique, predetermined data encryption key that is used to encrypt the container using one or more encryption procedures (see Stamos column 8 lines 4-20 i.e. the contents of a typical secure file container 510 generated by the SCM service using the password. In this example, the container is a .zip format file (for example, one of the .zip files illustrated in FIGS. 2B and 2C) and associated metadata 500 that includes the information needed to protect this container. The metadata in this example is included in the .comment field of the .zip file as XML format information. However it should be understood that other types of password-protected file formats such as .pdf, etc. that support other types of metadata access may also be utilized. The first portion 501 of the metadata contains the unique file identifier (ID) for the file. The second portion 502 is an ID of the key value for the file. The associated key value has been stored in the key store). 

With respect to claim 9 Stamos teaches the computer-implemented method of claim 1, wherein the key label is stored as metadata within the container and is cross-referenced at a key repository to obtain the data encryption key (see Stamos column 8 lines 4-20 i.e. the contents of a typical secure file container 510 generated by the SCM service using the password. In this example, the container is a .zip format file (for example, one of the .zip files illustrated in FIGS. 2B and 2C) and associated metadata 500 that includes the information needed to protect this container. The metadata in this example is included in the .comment field of the .zip file as XML format information. However it should be understood that other types of password-protected file formats such as .pdf, etc. that support other types of metadata access may also be utilized. The first portion 501 of the metadata contains the unique file identifier (ID) for the file. The second portion 502 is an ID of the key value for the file. The associated key value has been stored in the key store). 

With respect to claim 10 Stamos teaches the computer-implemented method of claim 1, wherein the key label is linked to the security policy for the container and the one or more attributes of the user via one or more pointers (see Stamos column 8 lines 4-20 i.e. the contents of a typical secure file container 510 generated by the SCM service using the password. In this example, the container is a .zip format file (for example, one of the .zip files illustrated in FIGS. 2B and 2C) and associated metadata 500 that includes the information needed to protect this container. The metadata in this example is included in the .comment field of the .zip file as XML format information. However it should be understood that other types of password-protected file formats such as .pdf, etc. that support other types of metadata access may also be utilized. The first portion 501 of the metadata contains the unique file identifier (ID) for the file. The second portion 502 is an ID of the key value for the file. The associated key value has been stored in the key store). 

With respect to claim 11 Stamos teaches the computer-implemented method of claim 10, wherein the key label is cross-referenced at a key repository to obtain the data encryption key and the key repository includes a plurality of different key labels, where each key label is associated with a different, unique data encryption key (see Stamos column 8 lines 4-20 i.e. the contents of a typical secure file container 510 generated by the SCM service using the password. In this example, the container is a .zip format file (for example, one of the .zip files illustrated in FIGS. 2B and 2C) and associated metadata 500 that includes the information needed to protect this container. The metadata in this example is included in the .comment field of the .zip file as XML format information. However it should be understood that other types of password-protected file formats such as .pdf, etc. that support other types of metadata access may also be utilized. The first portion 501 of the metadata contains the unique file identifier (ID) for the file. The second portion 502 is an ID of the key value for the file. The associated key value has been stored in the key store). 

With respect to claim 12 Stamos teaches the computer-implemented method of claim 11, wherein retrieving the data encryption key includes sending a request including the key label to the key repository, and receiving the data encryption key from the key repository in response to the request (see Stamos column 8 lines 4-20 i.e. the contents of a typical secure file container 510 generated by the SCM service using the password. In this example, the container is a .zip format file (for example, one of the .zip files illustrated in FIGS. 2B and 2C) and associated metadata 500 that includes the information needed to protect this container. The metadata in this example is included in the .comment field of the .zip file as XML format information. However it should be understood that other types of password-protected file formats such as .pdf, etc. that support other types of metadata access may also be utilized. The first portion 501 of the metadata contains the unique file identifier (ID) for the file. The second portion 502 is an ID of the key value for the file. The associated key value has been stored in the key store).

With respect to claim 13 Stamos teaches: a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising:
identifying a creation of a container within a system (see Stamos column 7 lines 49-50 i.e. in an initial state 401 it is determined that a password needs to be generated for a new .zip file); 
selecting a security policy for the container, based on one or more attributes of a user that requested the creation of the container (see Stamos column 7 lines 1-5 i.e. The personal key 305 is derived from the user's username and password information, to ensure that the same personal key can be generated on any other machine 104-1, 104-2 on which the user subsequently installs the SCM client 151. The personal key 305 is preferably a symmetric key); 
identifying a key label for the security policy for the container (see Stamos column 7 lines 52-57 i.e. In state 403, the relevant password key ID is then retrieved. This will be the user's personal key ID (retrieved locally) in the case of a private file that is not being shared, or in the case of a file that is being shared, a shared key ID retrieved from a server. This password key ID is then used to lookup a key value in state 404); 
cross-referencing the key label at a key repository to obtain a data encryption key (see Stamos column 7 lines 52-57 i.e. This password key ID is then used to lookup a key value in state 404); and 
encrypting the container, utilizing the data encryption key (see Stamos column 7 line 66 – column 8 line 1 i.e. The generated password is then preferably encoded in state 406 using base 64 encoding, to obtain printable alphanumeric characters. That then becomes the password for the file; column 2 lines 47-50 i.e. The file is then secured by storing the contents using a .zip archive or other file format protected with password-based file content encryption).
Stamos does not teach the security policy including an indication of a level of security to implement for the container.
Shimoe teaches the security policy including an indication of a level of security to implement for the container (see Shimoe paragraph 0058-0059 i.e. policy generating unit 612 generates an access control policy on the basis of the security policies A to F illustrated in FIG. 6A and FIG. 6B…Next, an access-control-policy management table will be described. FIG. 7 illustrates an access-control-policy management table. As illustrated, the access-control-policy management table includes the following items: access-control-policy identifier, data name, data type or disclosure range, user ID of data owner (data owner UID), accessible hours, accessible address range, required authentication level, user age requirement, authorized organization range, authorized role, and authorized job title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimoe in view of Shimoe to include in the security policy the following items: access-control-policy identifier, data name, data type or disclosure range, user ID of data owner (data owner UID), accessible hours, accessible address range, required authentication level, user age requirement, authorized organization range, authorized role, and authorized job title as a way to help make a complex determination of whether access is permitted on the basis of a plurality of conditions such as a data (object) attribute, information about a specified authentication method, and an operational rule (see Shimoe paragraphs 0003-0005). Therefore one would have been motivated to have the security policy for the container is also selected based on one or more attributes of a user that requested the creation of the container and indication of security level to implement for the container.

With respect to claim 14 Stamos teaches the computer program product of claim 13, wherein an environment manager manages the creation of the container within the system (See Stamos column 4 line 65 – column 5 lines 14 i.e. The store and sync application 141 thus cooperates with other elements implemented in the network 100 such as file server 142 to enable the user to access various file services. More specifically, the store and sync service enables a user to create a special folder on one or more of their devices such as laptop 104-3. The store and sync client 141 and server 142 components (collectively referred to here has the store and sync service) then automatically and transparently synchronize the contents 106 of that folder and/or files and/or related metadata across other devices controlled by the user such as tablet 104-1 and smartphone 104-2, so that they appear to be the same folder and/or the same file with the same contents regardless of the device 104-1, 104-2, 104-3 on which it is viewed. Files placed in this folder can also typically be accessed by other users, such as via a desktop 104-4, if the original user has decided to share the file with these other users).

With respect to claim 18 Stamos teaches the computer program product of claim 13 but does not disclose wherein the security policy is selected only if the user associated with the creation of the container has a predetermined security authorization level.
Shimoe teaches the computer program product of claim 13, wherein the security policy is selected only if the user associated with the creation of the container has a predetermined security authorization level (see Shimoe paragraph 0058-0059 i.e. policy generating unit 612 generates an access control policy on the basis of the security policies A to F illustrated in FIG. 6A and FIG. 6B…Next, an access-control-policy management table will be described. FIG. 7 illustrates an access-control-policy management table. As illustrated, the access-control-policy management table includes the following items: access-control-policy identifier, data name, data type or disclosure range, user ID of data owner (data owner UID), accessible hours, accessible address range, required authentication level, user age requirement, authorized organization range, authorized role, and authorized job title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimoe in view of Shimoe to include in the security policy the following items: access-control-policy identifier, data name, data type or disclosure range, user ID of data owner (data owner UID), accessible hours, accessible address range, required authentication level, user age requirement, authorized organization range, authorized role, and authorized job title as a way to help make a complex determination of whether access is permitted on the basis of a plurality of conditions such as a data (object) attribute, information about a specified authentication method, and an operational rule (see Shimoe paragraphs 0003-0005). Therefore one would have been motivated to have the security policy for the container is also selected based on one or more attributes of a user that requested the creation of the container.

With respect to claim 19 Stamos teaches the computer program product of claim 13, wherein the security policy is associated with a predetermined type of encryption to be implemented for the container (see Stamos column 7 lines 1-5 i.e. The personal key 305 is derived from the user's username and password information, to ensure that the same personal key can be generated on any other machine 104-1, 104-2 on which the user subsequently installs the SCM client 151. The personal key 305 is preferably a symmetric key).

With respect to claim 20 Stamos teaches a  system, comprising: a hardware processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: 
identify a creation of a container within a system (see Stamos column 7 lines 49-50 i.e. in an initial state 401 it is determined that a password needs to be generated for a new .zip file); 
select a security policy for the container, based on one or more attributes of a user that requested the creation of the container (see Stamos column 7 lines 1-5 i.e. The personal key 305 is derived from the user's username and password information, to ensure that the same personal key can be generated on any other machine 104-1, 104-2 on which the user subsequently installs the SCM client 151. The personal key 305 is preferably a symmetric key); 
identify a key label for the security policy for the container (see Stamos column 7 lines 52-57 i.e. In state 403, the relevant password key ID is then retrieved. This will be the user's personal key ID (retrieved locally) in the case of a private file that is not being shared, or in the case of a file that is being shared, a shared key ID retrieved from a server. This password key ID is then used to lookup a key value in state 404); 
cross-referencing the key label at a key repository to obtain a data encryption key (see Stamos column 7 lines 52-57 i.e. This password key ID is then used to lookup a key value in state 404); and 
encrypt the container, utilizing the data encryption key (see Stamos column 7 line 66 – column 8 line 1 i.e. The generated password is then preferably encoded in state 406 using base 64 encoding, to obtain printable alphanumeric characters. That then becomes the password for the file; column 2 lines 47-50 i.e. The file is then secured by storing the contents using a .zip archive or other file format protected with password-based file content encryption).
Stamos does not teach the security policy including an indication of a level of security to implement for the container.
Shimoe teaches the security policy including an indication of a level of security to implement for the container (see Shimoe paragraph 0058-0059 i.e. policy generating unit 612 generates an access control policy on the basis of the security policies A to F illustrated in FIG. 6A and FIG. 6B…Next, an access-control-policy management table will be described. FIG. 7 illustrates an access-control-policy management table. As illustrated, the access-control-policy management table includes the following items: access-control-policy identifier, data name, data type or disclosure range, user ID of data owner (data owner UID), accessible hours, accessible address range, required authentication level, user age requirement, authorized organization range, authorized role, and authorized job title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimoe in view of Shimoe to include in the security policy the following items: access-control-policy identifier, data name, data type or disclosure range, user ID of data owner (data owner UID), accessible hours, accessible address range, required authentication level, user age requirement, authorized organization range, authorized role, and authorized job title as a way to help make a complex determination of whether access is permitted on the basis of a plurality of conditions such as a data (object) attribute, information about a specified authentication method, and an operational rule (see Shimoe paragraphs 0003-0005). Therefore one would have been motivated to have the security policy for the container is also selected based on one or more attributes of a user that requested the creation of the container and indication of security level to implement for the container.

Allowable Subject Matter
Claims 21 and 25 is allowed.
With respect to claim 21 Stamos teaches a computer-implemented method, comprising: identifying a creation of a container within a system; selecting a security policy for the container; identifying a key label for the security policy for the container; retrieving a data encryption key, utilizing the key label; and encrypting the container, utilizing the data encryption key. 
The prior art does not teach selecting a security policy for the container, based on: a location where the container was created, a sensitivity level of the container, an authorization level of a user requesting the creation of the container, an amount of available storage space within the system, and a current security level being implemented within the system

With respect to claim 25 Stamos teaches a computer-implemented method, comprising: identifying a creation of a container within a system; selecting a security policy for the container; storing the key label as metadata within the container; sending a request including the key label to a key repository; receiving a data encryption key from the key repository in response to the request; and encrypting the container, utilizing the data encryption key.
The prior art does not teach selecting a security policy for the container, based on: a date that the container was created, a location where the container was created, and an amount of available storage space within the system.

Claims 3-5, 15-17, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 3 Stamos teaches the computer-implemented method of claim 1 but the prior art does not teach wherein the attributes of the user that requested the creation of the container include: a name of a user requesting the creation of the container, an authorization level of the user, an account number of the user, a department number of the user, and a physical location of the user; and the security policy for the container is selected based attributes of the container including: a name of the container, a size of the container, a type of the container, a date that the container was created, a location where the container was created, a sensitivity level of the container, and attributes of an environment associated with the container, including a current security level being implemented within the system and one or more business requirements associated with the system.
With respect to claim 4 Stamos teaches the computer-implemented method of claim 1 but the prior art does not teach wherein the attributes of the user that requested the creation of the container include: a name of the user that requested the creation of the container, an authorization level of the user, an account number of the user, a department number of the user, and a physical location of the user.
With respect to claim 5 Stamos teaches the computer-implemented method of claim 1 but the prior art does not teach, wherein the security policy for the container is selected based on one or more attributes of an environment associated with the container, including: a current security level being implemented within the system, and one or more business requirements associated with the system.
With respect to claim 15 Stamos teaches the computer program product of claim 13 but the prior art does not teach, wherein the security policy for the container is selected based on of the container, including: a name of the container, a size of the container, a type of the container, a date that the container was created, a location where the container was created, and a sensitivity level of the container.
With respect to claim 16 Stamos teaches the computer program product of claim 13 but the prior art does not teach, wherein the attributes of the user that requested the creation of the container include: a name of the user that requested the creation of the container, an authorization level of the user, an account number of the user, a department number of the user, and a physical location of the user.
With respect to claim 17 Stamos teaches the computer program product of claim 13 but the prior art does not teach, wherein the security policy for the container is selected based on attributes of an environment associated with the container, including: a current security level being implemented within the system, and one or more business requirements associated with the system.
With respect to claim 22 Stamos teaches the computer-implemented method of Claim 1, but the prior art does not teach, wherein the security policy is selected based on: a location where the container was created, a sensitivity level of the container, and an authorization level of a user requesting the creation of the container.
With respect to claim 23 Stamos teaches the computer-implemented method of Claim 1, but the prior art does not teach, wherein the security policy is selected based on: a date that the container was created, a location where the container was created, and an amount of available storage space within the system.
With respect to claim 24 Stamos teaches the computer-implemented method of Claim 1, but the prior art does not teach,. wherein the security policy is selected based on: a name of a user requesting the creation of the container, a current security level being implemented within the system, and business requirements associated with the system

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492